Citation Nr: 0523619	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  97-24 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased evaluation for ulcerative 
colitis, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and P.M.


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from December 1979 to 
August 1982.

This matter came to the Board of Veterans' Appeals (Board) 
from a June 1995 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied the veteran's claim for an increased 
rating for service-connected ulcerative colitis.  A notice of 
disagreement was received in January 1996.  A statement of 
the case was issued in January 1997.  A notation on the 
notice of disagreement indicates that it was accepted in lieu 
of a VA Form 9, therefore a substantive appeal is of record.  
The veteran appeared and testified before a hearing officer 
at the RO in April 1997.

On March 25, 2003, the Board ordered further development in 
the case. Thereafter, the case was sent to the Board's 
Evidence Development Unit (EDU), to undertake the requested 
development.  The case was remanded in July 2003 and has been 
returned for review.   


FINDINGS OF FACT

Ulcerative colitis is principally manifested by recurring 
exacerbations that are representative of not more than 
moderately severe ulcerative colitis.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
ulcerative colitis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 
7323 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in her 
possession that pertains to the claim. 

A VCAA-compliant letter dated in October 2004 letter 
satisfied all four VCAA notice requirements.  Additionally, a 
supplemental statement of the case in May 2005 readjudicated 
the claim after the content-compliant notice had been 
provided, and without "taint" from prior adjudications.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  

With respect to the VA's duty to assist, all evidence 
identified by the veteran relative to her claim have been 
obtained and associated with the claims folder, or the 
veteran has been notified that VA was unable to obtain it.  
She has not identified any other pertinent evidence, not 
already of record, which would need to be obtained for an 
equitable disposition of this appeal.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The veteran was initially provided VA examinations 
in 1999 and 2000.  Additional VA examination was scheduled; 
however, the veteran did not report for the examination.  

In July 2003, the Board determined that a VA examination was 
needed in order to properly evaluate the veteran's claim.  In 
a letter dated in October 2004, the VA informed the veteran 
of the importance of appearing for the examination and of 
38 C.F.R. § 3.655.  This letter was mailed to the veteran's 
current address of record and was not returned by the Postal 
Service.  She did not respond.  In this case, the examination 
to which the veteran failed to report was scheduled in 
connection with her appeal from the rating for her service-
connected disability.  Based on her lack of response and the 
failed attempt to provide her additional examination, the 
Board has no choice but to proceed to decide her appeal based 
on the evidence of record.  38 C.F.R. § 3.655.

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.

Factual Background

Based on in-service treatment for gastrointestinal problems 
service connection was granted for functional bowel syndrome 
in a November 1990 rating action.  A 10 percent evaluation 
was assigned, effective in March 1990.  In a January 1993 
rating action the disability evaluation was increased to 30 
percent effective in March 1992.  A May 1994 rating action 
recharacterized the disorder as ulcerative colitis and 
evaluated the disability under Diagnostic Code 7323.  

A VA examination was conducted in May 1994.  The veteran 
reported her medical history.  She reported that she was 
taking Prednisone for the previous 5 years.  She had been 
treated for a variety of disabilities including pancreatitis, 
Crohn's disease and gastritis.  The abdominal examination 
revealed tenderness to deep palpation in the right lower 
quadrant, otherwise there was no rebound, guarding, mass, or 
hepatosplenomegaly.  The diagnoses included gastritis, poorly 
documented.  

The veteran presented testimony at an April 1997 personal 
hearing.  She reported her medical history and symptoms.  Her 
symptoms included weight loss, anemia, dehydration, 
constipation, diarrhea, and fecal incontinence.  She had to 
watch what she ate at all times.  

The record contains private and VA outpatient records that 
date between 1993 and 1997 which show treatment for variously 
diagnosed gastrointestinal disorders including 
gastroesophageal reflux disorder (GERD), pancreatitis, 
Crohn's disease, and irritable bowel syndrome.  VA outpatient 
record dated in January 1993 show that a colonoscopy was 
conducted which revealed disease consistent with ulcerative 
colitis, mild in rectum, and present in the terminal ileum at 
the level of the ileocecal valve.  A small rectal polyp was 
removed in January 1997.  In June 1997 her weight was 
recorded as 187.3 pounds.  

A VA examination was conducted in July 1999.  The veteran 
reported her medical history.  She complained of her stomach 
feeling jittery, bloating, abdominal tenderness, bloody 
diarrhea, fecal incontinence, frequent regurgitation, as well 
as alternating diarrhea and constipation.  On examination it 
was noted that she was 5'4" and weighed 172 pounds.  There 
was no obvious evidence of anemia.  She appeared to be 
reasonably well nourished.  The abdomen seemed to be bloated 
but nontender without hepatosplenomegaly or other masses.  
The laboratory results showed that the glucose level was 
slightly elevated.  The diagnosis was history of ulcerative 
colitis, only fairly controlled by the veteran's history.  

A VA examination was conducted in August 2000.  The examiner 
reviewed and reported the veteran's medical history.  The 
veteran reported her symptoms which included daily abdominal 
pain, 12 bowel movements a day, fecal incontinence during 
sexual intercourse, bloody stools, diarrhea, constipation, 
vomiting, and nausea.  On examination, bowel sounds were 
heard in all quadrants.  There was no abdominal aortic bruit 
heard although the veteran winced on placement of the 
stethoscope.  The abdomen was obese but nondistended.  There 
was diffuse tenderness to light palpation.  There were no 
palpable masses or hepatosplenomegaly.  It was noted that 
colonoscopy disclosed isolated aphthoid ulceration in the 
ascending colon.  A small bowel follow through was scheduled 
but the veteran failed to report.  The examiner stated that 
based on the colonoscopy report the veteran had mild 
inflammatory bowel disease.  The examiner opined that most of 
her symptoms were unrelated to her bowel disease but due to 
chronic pain syndrome, as well as other medical problems.  

The record contains VA outpatient records that date between 
1998 and 2005.  The veteran was treated for a variety of 
disabilities.  She was also treated for her gastrointestinal 
disabilities as well.  On occasions, it was noted that she 
had a tender abdomen.  In August 2001, her weight was 
recorded as 218 pounds and in July 2002 she weighed 181.8 
pounds.  

Criteria and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155. Separate diagnostic 
codes identify the various disabilities.  38 C.F.R. Part 4.

The veteran is currently assigned a 30 percent evaluation for 
ulcerative colitis under Diagnostic Code 7323.  According to 
this code, a 30 percent evaluation is warranted for 
ulcerative colitis when there are moderately severe symptoms 
with frequent exacerbations.  A 60 percent evaluation 
requires severe symptoms with numerous attacks each year, 
malnutrition, and only a fair state of health during 
remissions.  A 100 percent evaluation requires pronounced 
symptoms resulting in marked malnutrition, anemia, and 
general debility, with serious complications such as a liver 
abscess.  38 C.F.R. § 4.114, Diagnostic Code 7323.

During the pendency of this appeal, VA revised the schedular 
criteria under which certain gastrointestinal disabilities 
are evaluated.  See 66 Fed. Reg. 29,486-489 (May 31, 2001) 
(effective July 2, 2001).  However, Diagnostic Code 7323, 
pertaining to ulcerative colitis, was not revised. 

The evidence currently of record does not support a 60 
percent evaluation under Diagnostic Code 7323, as there is no 
clinical evidence of severe attacks of ulcerative colitis 
with numerous exacerbations.  The medical evidence on file 
reveals that the veteran has had gastrointestinal problems 
attributed to ulcerative colitis over the years.  However, 
the VA examiner in 2000 indicated that most of her problems 
are related to her non-service connected disorders.  The 
recent medical evidence does not show that she has been 
hospitalized because of her gastrointestinal disability.  The 
veteran's attacks have not been described as severe or 
numerous.  At the time of the veteran's examinations, it has 
not been shown that she was experiencing an exacerbation.  
While the appellant has reported recurrent pain, 
constipation, and diarrhea, there is no clinical evidence of 
anemia, unexplained weight loss, malnutrition, hematemesis, 
melena, or any evidence indicating more than moderately 
severe overall impairment of health associated with her 
service-connected digestive disorder.  Consequently, an 
evaluation in excess of 30 percent is not supported under the 
applicable diagnostic code.  


ORDER

An increased rating for ulcerative colitis is denied.  



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


